                 Case 2:19-cr-00216-JAM Document 23 Filed 06/10/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CHRISTINA McCALL
   Assistant United States Attorney
 3 Christina.McCall@usdoj.gov

 4 Attorneys for Plaintiff
   United States of America
 5

 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                           CASE NO. 19-CR-0216 JAM
10                                Plaintiff,             STIPULATION TO CONTINUE HEARING AND
                                                         EXCLUDE TIME UNDER SPEEDY TRIAL ACT;
11                          v.                           FINDINGS AND ORDER
12   TIMOTHY HORWATH,                                    DATE: June 16, 2020
                                                         TIME: 9:15 a.m.
13                                Defendant.             COURT: Hon. John A. Mendez
14

15                                               STIPULATION

16          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

17 through defendant’s counsel of record, hereby stipulate as follows:

18          1.      The status conference in this matter is currently set for June 16, 2020.

19          2.      By this stipulation, the parties move to continue the hearing until September 15, 2020 at

20 9:15 a.m., and exclude time between June 16, 2020 and September 15, 2020, under Local Code T4.

21          3.      The parties agree and stipulate, and request that the Court find the following:

22                  a)     The discovery produced in this case so far includes certain investigative reports,

23          criminal history information, and recorded statements of the defendant. Discovery produced to

24          date includes over 750 pages of documents and photographs, four sets of audio recordings and

25          one video recording. This discovery has been produced directly to counsel. Defense counsel is

26          in the process of retaining an expert to evaluate the digital evidence. The government has

27          offered to conduct a review of the contraband evidence in this case for defense counsel and the

28          defense expert, pursuant to 18 U.S.C. § 3509(m), and continues to offer further review of


      STIP. TO EXCLUDE TIME UNDER SPEEDY                  1
      TRIAL ACT
                 Case 2:19-cr-00216-JAM Document 23 Filed 06/10/20 Page 2 of 3


 1          contraband evidence.

 2                  b)      Counsel for defendant desire additional time to: research potential defenses and

 3          motions; discuss legal issues, strategies and potential evidence in the case with their client; and

 4          review additional information from the government. Additionally, in light of the current outbreak

 5          of COVID-19 coronavirus, and recommended precautions designed to slow the transmission of

 6          the virus, in-person meetings with clients are difficult to arrange at this time.

 7                  c)      Counsel for defendant believe that failure to grant the above-requested

 8          continuance, especially in light of the coronavirus outbreak, would deny them the reasonable

 9          time necessary for effective preparation, taking into account the exercise of due diligence.

10                  d)      The government joins in the request for the continuance.

11                  e)      Based on the above-stated findings, the ends of justice served by continuing the

12          case as requested outweigh the interest of the public and the defendant in a trial within the

13          original date prescribed by the Speedy Trial Act.

14                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15          et seq., within which trial must commence, the time period of June 16, 2020 to September 15,

16          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

17          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

18          of the Court’s finding that the ends of justice served by taking such action outweigh the best

19          interest of the public and the defendant in a speedy trial.

20          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

21 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

22 must commence.

23          IT IS SO STIPULATED.

24    Dated: June 9, 2020                                     MCGREGOR W. SCOTT
                                                              United States Attorney
25
                                                              /s/ CHRISTINA McCALL
26                                                            CHRISTINA McCALL
                                                              Assistant United States Attorney
27

28

      STIP. TO EXCLUDE TIME UNDER SPEEDY                  2
      TRIAL ACT
               Case 2:19-cr-00216-JAM Document 23 Filed 06/10/20 Page 3 of 3

      Dated: June 9, 2020                                     /s/ DAVID D. FISCHER
 1                                                            DAVID D. FISCHER
                                                              DAVID W. DRATMAN
 2                                                            Counsel for Defendant
                                                              TIMOTHY HORWATH
 3

 4
                                            FINDINGS AND ORDER
 5
             The Court has read and considered the Stipulation to Continue Hearing and Exclude Time Under
 6
     Speedy Trial Act filed by the parties in this matter. The Court hereby grants the requested continuance,
 7
     and the status conference is now set for September 15, 2020 at 9:15 a.m.. The Court hereby finds that
 8
     the Stipulation, which this Court incorporates by reference into this Order, demonstrates facts that
 9
     provide good cause for a finding of excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.
10
             The Court further finds that: (i) the ends of justice served by the continuance outweigh the best
11
     interest of the public and defendant in a speedy trial; and (ii) failure to grant the continuance would deny
12
     defense counsel the reasonable time necessary for effective preparation, taking into account the exercise
13
     of due diligence. Time is excluded under the Speedy Trial Act between June 16, 2020 and September 15,
14
     2020.
15
             Nothing in this Order shall preclude a finding that other provisions of the Speedy Trial Act
16
     dictate that additional time periods are excluded from the period within which trial must commence.
17

18
             DATED: June 9, 2020
19                                                           /s/ John A. Mendez
                                                        THE HONORABLE JOHN A. MENDEZ
20                                                      UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28

      STIP. TO EXCLUDE TIME UNDER SPEEDY                  3
      TRIAL ACT
